NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DONALD G. JONES,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2232
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01142-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

                Decided: April 5, 2017
                ______________________

   DONALD G. JONES, Tyrone, GA, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD.
                 ______________________

   Before MOORE, CLEVENGER, and CHEN, Circuit Judges.
2                                                 JONES   v. US



PER CURIAM.
    Donald G. Jones, proceeding pro se, appeals from the
decision of the United States Court of Federal Claims
(Claims Court) dismissing his claims against the United
States for lack of jurisdiction. Because we agree with the
Claims Court and find none of Mr. Jones’s arguments
persuasive, we affirm.
                       DISCUSSION
    We have jurisdiction over this appeal under 28 U.S.C.
§ 1295(a)(3). We review the Claims Court’s dismissal for
lack of jurisdiction de novo. Kam–Almaz v. United States,
682 F.3d 1364, 1367–68 (Fed. Cir. 2012). We accept as
true all factual allegations asserted in Mr. Jones’s com-
plaint and draw all reasonable inferences in his favor.
Trusted Integration, Inc. v. United States, 659 F.3d 1159,
1163 (Fed. Cir. 2011). However, Mr. Jones bears the
ultimate burden of establishing jurisdiction; thus, his
complaint must allege facts sufficient to articulate a claim
within the Claims Court’s jurisdiction. Kam–Almaz, 682
F.3d at 1367–68. Although pro se litigants are held to a
less stringent pleading standard than those represented
by counsel, see Haines v. Kerner, 404 U.S. 519, 520 (1972),
they are not exempt from meeting jurisdictional prerequi-
sites. See Henke v. United States, 60 F.3d 795, 799 (Fed.
Cir. 1995) (“The fact that [the plaintiff] acted pro se in the
drafting of his complaint may explain its ambiguities, but
it does not excuse its failures, if such there be.”).
    On August 4, 2011, Mr. Jones filed a complaint in the
District Court for the District of Columbia, seeking a
$540,000,000 award as a relator in a qui tam action
pursuant to the False Claims Act, 31 U.S.C. §§ 3729 et.
seq. Mr. Jones’s theory of the case appeared to be based
on the government’s mishandling of Troubled Asset Relief
Program (TARP) funds. The district court dismissed Mr.
Jones’s qui tam action on March 16, 2012, because (i) he
provided nothing more than “a pure mishmash of unsup-
JONES   v. US                                             3



ported charges, argumentative facts, and illogical conclu-
sions” that failed to satisfy the pleading requirements of
Fed. R. Civ. P. 8(a), and (ii) a relator may not proceed pro
se in a qui tam action. Mr. Jones then filed a complaint in
the Claims Court on October 7, 2015, again seeking
damages of $540,000,000 in qui tam funds under the
False Claims Act. In his complaint, Mr. Jones appeared
to allege that his district court action “forced the defend-
ants to begin repaying back to the U.S. Treasury approx-
imately $184,000,000,000.00 in TARP delinquent
payment,” yet the United States has wrongly denied him
the relator award he is entitled under the Act. The Unit-
ed States filed a motion to dismiss for lack of jurisdiction
and the Claims Court granted the motion, reasoning that
such claims may only be heard in the district courts.
    Mr. Jones’s primary argument on appeal appears to
be that his complaint necessarily falls within the jurisdic-
tion of the Claims Court because he seeks monetary
damages from the United States. The Claims Court,
however, “is a court of limited jurisdiction.” Brown v.
United States, 105 F.3d 621, 623 (Fed. Cir. 1997). The
Tucker Act generally provides jurisdiction over “claim[s]
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). But the Act is “only a jurisdictional
statute; it does not create any substantive right enforcea-
ble against the United States for money damages.” United
States v. Testan, 424 U.S. 392, 398 (1976). Thus, the
Claims Court does not have jurisdiction over all claims for
money damages against the United States; such a right
must be found outside the Tucker Act itself. Accordingly,
to invoke the Claims Court’s jurisdiction, a plaintiff must
“identify a contractual relationship, constitutional provi-
sion, statute, or regulation that provides a substantive
4                                               JONES   v. US



right to money damages.” Khan v. United States, 201
F.3d 1375, 1377 (Fed. Cir. 2000). Moreover, the Tucker
Act is displaced “when a law assertedly imposing mone-
tary liability on the United States contains its own judi-
cial remedies.” United States v. Bormes, ––– U.S. ––––,
133 S. Ct. 12, 18 (2012).
    Mr. Jones did not invoke a contract with the United
States or a moneymandating source of law that would
provide the Claims Court with jurisdiction, but instead
relied upon the qui tam action as the basis for his claim.
Jurisdiction over qui tam actions, however, lies exclusive-
ly in the district courts. 31 U.S.C. § 3732(a) (“Any action
under section 3730 may be brought in any judicial district
in which the defendant . . . can be found, resides, [or]
transacts business”); LeBlanc v. United States, 50 F.3d
1025, 1031 (Fed. Cir. 1995) (“qui tam suits may only be
heard in the district courts.”). Monetary recovery from
the Government for claims as a qui tam relator is also
exclusively within the jurisdiction of the district courts.
LeBlanc, 50 F.3d at 1031. Thus, the Claims Court lacked
jurisdiction to hear Mr. Jones’s claims related to his qui
tam action.
    Mr. Jones also argues that the Claims Court erred be-
cause, as mentioned above, damages for breach of contract
are within the Claims Court’s jurisdiction. To the extent
Mr. Jones can be understood to argue that the United
States has somehow breached an independent contractual
obligation to Mr. Jones by interfering with his right to
recovery under the Act, this court has already explained
that “the filing of a qui tam action does not give rise to
any contractual obligation of good faith and fair dealing
enforceable under the Tucker Act.” Nasuti v. United
States, 581 F. App’x 904, 905 (Fed. Cir. 2014); Woods v.
United States, 122 F. App’x 989, 991 (Fed. Cir. 2004)
(“Any such implied contract . . . arises only from an im-
puted promise to perform a legal duty . . . and cannot form
JONES   v. US                                           5



the basis for jurisdiction in the Court of Federal Claims
under 28 U.S.C. § 1491(a)(1).”).
    Finally, Mr. Jones also appears to argue that his case
raises an issue over which the Claims Court has jurisdic-
tion under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). Even
assuming Mr. Jones alleged a plausible Bivens claim, the
Claims Court lacks jurisdiction over such claims. Brown
v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997).
                      CONCLUSION
    We have carefully considered all of Mr. Jones’s argu-
ments and conclude that they are without merit. The
Claims Court correctly concluded it was without jurisdic-
tion to consider Mr. Jones’s claims. Therefore, we affirm
the Claims Court’s decision dismissing his complaint
against the United States for lack of jurisdiction.
                      AFFIRMED
                         COSTS
   No Costs.